DECISION
Plaintiffs filed a motion seeking attorneys fees pursuant to 42 U.S.C. section 1988 based on their assertion that they were the prevailing,party in this action. The government did not file a brief in opposition to the motion but appeared at the hearing. The government argued that plaintiffs were not entitled to attorneys fees because, in essence, they had forum shopped to avail themselves of the fees. According to the government, the case was initiated as a deportation proceeding in the Commonwealth Trial Court by the government. Had plaintiffs appealed and prevailed they would have accomplished the same result but not been entitled to fees.
*632Plaintiffs suit challenged the constitutionality of P.L. 5-32 which provided for the deportation of immediate relatives of alien workers who earned less than $20,000 per year. The parties agreed to suspend the enforcement of the law pending the resolution of this lawsuit. The Court subsequently found that the law was unconstitutional and struck it down. Thus, plaintiffs obtained the precise relief they requested. This Court finds that plaintiffs have prevailed.
The Court has researched Section 1988 re attorneys fees and has been unable to find authority for the government s position. Further, the government has not cited any such authority. Plaintiffs had the right to chose whatever forum they deemed appropriate to achieve the end they sought. They should be constrained to seek relief in the forum chosen by the government.
For all these reasons, the Court finds that plaintiffs have prevaided and attorneys fees will be awarded.
Dated this 28th day of February, 1989.
[[Image here]]